        Case 1:18-cv-10225-MLW Document 545 Filed 09/21/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )        No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                     UNOPPOSED MOTION TO EXTEND DEADLINES

       Respondents respectfully request an extension of current deadlines in order to complete

additional document production. As a result of depositions conducted thus far, Respondents have

agreed to an expansion in document production. Respondents estimate they will need until at

least November 15, 2020 in order to complete the review and production of these additional

documents, and that Petitioners will need a commensurate amount of time to review these

documents in preparation for the depositions remaining to be taken.

       Accordingly, Respondents request that the court set the following case deadlines.

                                     Scheduling Order,
                                                                      Proposed Deadline
                                        Dkt. No. 538
 Close of document
                                     September 25, 2020               November 15, 2020
 production

 Close of fact discovery             September 25, 2020               December 30, 2020

 Joint report concerning
 settlement and summary               October 16 ,2020                  January 30, 2021
 judgment motions
      Case 1:18-cv-10225-MLW Document 545 Filed 09/21/20 Page 2 of 3




Status conference
                               November 2020 (Date TBD)         February 2021 (Date TBD)
regarding Rule 56 motions



     Petitioners do not oppose this request.

     Respectfully submitted this 21st day of September, 2020.

   Counsel for the Respondents

   JEFFERY BOSSERT CLARK
   Acting Assistant Attorney General

   WILLIAM C. PEACHEY
   Director
   Office of Immigration Litigation

   ELIANIS N. PEREZ
   Assistant Director


   /s/ William H. Weiland
   WILLIAM H. WEILAND
   (BBO #661433)
   Trial Attorney
   U.S. Department of Justice, Civil Division
   Office of Immigration Litigation
   District Court Section
   P.O. Box 868, Ben Franklin Station
   Washington, DC 20044
   (202) 305-0770
   (202) 305-7000 (facsimile)
   william.h.weiland@usdoj.gov




                                                2
        Case 1:18-cv-10225-MLW Document 545 Filed 09/21/20 Page 3 of 3



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Respondents conferred

with counsel for Petitioners on September 14, 2020 in an attempt to resolve the issues raised in

this motion. Petitioners assent to this motion.



                                              /s/ William H. Weiland
                                              William H. Weiland




                                                  3
